 Case 21-54489-lrc        Doc 7    Filed 06/21/21 Entered 06/21/21 17:06:28           Desc Main
                                    Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                               )       Case No. 21-54489-LRC
                                                     )
VERDE LEAF, INC.,                                    )
                                                     )       Chapter 7
              Debtor.


               TRUSTEE’S NOTICE OF REJECTION OF UNEXPIRED LEASE

          NOW COMES Jason L. Pettie, Trustee in the above-captioned case, and hereby files this

notice of rejection of that certain Lease Agreement dated September 10, 2020 with Shields Land

Company of Georgia LLC as landlord (the “Lease Agreement”). Verde Processing & Storage,

LLC, an entity that the Debtor formerly did business as, entered into the Lease Agreement as the

tenant.

          PLEASE TAKE NOTICE that, in the exercise of Trustee’s business judgment, Trustee

rejects the Lease Agreement pursuant to 11 U.S.C. § 365 effective as of the petition date for this

case, June 12, 2021 (the “Rejection Date”).

          PLEASE TAKE FURTHER NOTICE that any party seeking to object to Trustee’s

rejection of the Lease Agreement must file and serve a written objection, so that such objection

is filed with the Court and is actually received no later than fourteen (14) calendar days after the

date of this rejection upon Trustee at the below listed address.

          PLEASE TAKE FURTHER NOTICE that absent an objection being timely filed, the

rejection of the Lease Agreement shall become effective as of the Rejection Date without further

notice.

          This 21st day of June, 2021.


                                              By: /s/ Jason L. Pettie____________
                                                  Jason L. Pettie, Trustee
                                                  P.O. Box 17936
Case 21-54489-lrc   Doc 7   Filed 06/21/21 Entered 06/21/21 17:06:28   Desc Main
                             Document     Page 2 of 3



                                         Atlanta, GA 30316
                                         (404) 638-5984
 Case 21-54489-lrc      Doc 7    Filed 06/21/21 Entered 06/21/21 17:06:28          Desc Main
                                  Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that I have served a copy of the foregoing
pleading on those parties listed below by mailing a copy thereof, via first class U.S. Mail in a
properly addressed envelope with sufficient postage affixed.

Shields Land Company of Georgia LLC
1500 E Washington Street
Muncie, IN 47305

Office of the U.S. Trustee
Room 362, Russell Federal Bldg
75 Ted Turner Dr, SW
Atlanta, Georgia 30303

Angelyn M. Wright
The Wright Law Alliance, P.C.
Suite 222, 1244 Clairmont Road
P. O. Box 3576
Decatur, GA 30031

Verde Leaf, Inc.
400 W Peachtree St, NW
Suite 4-952
Atlanta, GA 30308-3536




                                    /s/ Jason L. Pettie
                                    Jason L. Pettie
                                    Georgia Bar # 574783
